United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
South Euclid, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1092
Issued: January 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 7, 2018 appellant, through counsel, filed a timely appeal from a March 23, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her right wrist
de Quervain’s tenosynovitis was causally related to the accepted September 27, 2017 employment
incident.
FACTUAL HISTORY
On September 27, 2017 appellant, then a 35-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on that date, she developed burning in her right wrist, as well as
cramping and swelling of her hand after delivering mail. She stopped work on that day.
In a September 27, 2017 authorization for examination and/or treatment (Form CA-16),
received by OWCP on October 6, 2017, the employing establishment authorized treatment for
appellant’s right wrist.
A September 27, 2017 duty status report (Form CA-17) diagnosed de Quervain’s
tenosynovitis and noted an injury date of September 27, 2017.3 The report noted that appellant
developed right wrist pain and burning and hand cramping while delivering mail and that she could
not perform her usual employment duties.
By development letter dated October 18, 2017, OWCP advised appellant that the evidence
of record was insufficient to support her claim. It indicated that a physician’s opinion supported
by a medical explanation as to how the reported work incident caused or aggravated the claimed
injury was needed. OWCP afforded appellant 30 days to submit the requested information.
Dr. Timothy J. Nice, a treating Board-certified orthopedic surgeon, related in an
October 10, 2017 report that appellant was diagnosed with de Quervain’s tendinitis at an Urgent
Care Center. Appellant attributed her right wrist pain to delivering and sorting mail. Physical
examination findings included positive Finkelstein and tenderness over the first dorsal right wrist
compartment. In an October 10, 2017 Form CA-17, Dr. Nice diagnosed right wrist de Quervain’s
tendinitis and noted an injury date of September 27, 2017. On October 30, 2017 Dr. Nice observed
that appellant continued to have first dorsal compartment tendinitis. He placed her off work until
the condition improved.
Appellant subsequently submitted physical therapy reports dated October 25, 26, and 31
and November 2, 6, and 8, 2017.
By decision dated November 27, 2017, OWCP denied appellant’s traumatic injury claim.
It found that the September 27, 2017 incident occurred as alleged and a medical condition was
diagnosed. However, OWCP found that the medical evidence of record was insufficient to
establish an injury or condition causally related to the accepted September 27, 2017 employment
incident.

3

The signature on the form is illegible.

2

In a letter dated December 29, 2017, appellant requested reconsideration and submitted
additional evidence, including physical therapy reports.
In a December 17, 2017 report, Dr. Nice noted the physical findings supported a diagnosis
of de Quervain’s tendinitis based on appellant exhibiting the signs of this condition. He explained
that this condition typically occurs from overuse or percussion on the wrist as found in a traumatic
event and comes from sorting mail and putting mail into boxes.
Dr. Nice, in progress notes dated December 28, 2017, reported that appellant continued to
exhibit tenderness and weakly positive right wrist Finkelstein. Appellant related that she felt
unable to handle mail.
By decision dated March 23, 2018, OWCP denied modification of its prior decision,
finding that the medical evidence remained insufficient to establish causal relationship between
the accepted September 27, 2017 work incident and the diagnosed right de Quervain’s tendinitis.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury5 was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.8 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.9 Second, the employee must

4

Supra note 2.

5
OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the body
affected. 20 C.F.R. § 10.5(ee).
6
N.C., Docket No. 17-0425 (issued June 21, 2018); C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A.
Contreras, 57 ECAB 364 (2006).
7

N.C., id.; S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

8

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 6.

9

S.F., Docket No. 18-0296 (issued July 26, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

3

submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.10
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.11 This medical opinion must include an accurate
history of the employee’s employment injury and must explain how the condition is related to the
injury. The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested, and the medical rationale expressed in support
of the physician’s opinion.12
ANALYSIS
The Board finds that appellant has not established that her right wrist de Quervain’s
tenosynovitis was causally related to the accepted September 27, 2017 employment incident.
Appellant submitted a series of reports from her attending physician, Dr. Nice. In a
December 17, 2017 report, Dr. Nice explained that her physical findings supported the diagnosis
of de Quervain’s tendinitis in that typically de Quervain’s syndrome occurs due to percussion or
overuse of the wrist as found in a traumatic event such as sorting mail and placing mail into boxes.
The Board has long held that a mere conclusion, without the necessary medical rationale
explaining how and why the physician believes that a claimant’s accepted exposure could result
in a diagnosed condition, is insufficient to meet the claimant s burden of proof.13 Dr. Nice offered
no rationalized medical explanation as to how, appellant’s delivering mail on September 27, 2017
would have caused her diagnosed condition. Without explaining how, physiologically, the
movements involved in the employment incident caused or contributed de Quervain’s
tenosynovitis, Dr. Nice’s opinion is of limited probative value.
In his other previous reports, Dr. Nice diagnosed de Quervain’s tendinitis, provided
examination findings, and noted an injury date of September 27, 2017. He however, offered no
opinion as to whether the diagnosed condition was causally related to the accepted employment
incident of September 27, 2017. Medical evidence that does not offer an opinion regarding the

10
A.D., Docket No. 17-1855 (issued February 26, 2018); C.B., Docket No. 08-1583 (issued December 9, 2008);
D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra note 6.
11

A.D., id.; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

12

S.H., Docket No. 17-1660 (issued March 27, 2018); James Mack, 43 ECAB 321 (1991).

13
See D.A., Docket No. 18-0525 (issued November 2, 2018); A.B., Docket No. 16-0864 (issued November 16,
2016); Beverly A. Spencer, 55 ECAB 501 (2004).

4

cause of an employee s condition is of no probative value on the issue of causal relationship.14 For
the reasons set forth above, Dr. Nice’s reports are insufficient to establish appellant’s claim.
The record also contains a September 27, 2017 Form CA-17 with an illegible signature
diagnosing de Quervain’s tenosynovitis and that appellant developed hand cramping and right
wrist pain while delivering mail on September 27, 2017. The Board has held that a report that
bears an illegible signature cannot be considered probative medical evidence because it lacks
proper identification.15 Thus, this report is of no probative value.16
Appellant also submitted evidence from physical therapists. These documents do not
constitute competent medical evidence because physical therapists are not considered “physicians”
as defined under FECA.17 As such, this evidence is of no probative and is insufficient to meet
appellant’s burden of proof.18
On appeal counsel alleges that OWCP’s decision was wrong as causation was established.
As discussed above, the record contains no medical evidence explaining how the diagnosed
condition had been caused or aggravated by the accepted September 27, 2017 employment
incident.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.19

14

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018); Ellen L.
Noble, 55 ECAB 530 (2004).
15
See S.W., Docket No. 18-0721 (issued November 6, 2018); R.M., 59 ECAB 690 (2008); D.D., 57 ECAB 734
(2006); Richard J. Charot, 43 ECAB 357 (1991).
16

Id.

17

5 U.S.C. § 8101(2); N.C., Docket No. 17-0425 (issued June 21, 2018); Jennifer L. Sharp, 48 ECAB 209 (1996)
(physical therapists). See also Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211
(1949) (a medical issue such as causal relationship can only be resolved through the submission of probative medical
evidence from a physician).
18

C.N., Docket No. 17-1321 (issued January 16, 2018); A.C., Docket No. 08-1453 (issued November 18, 2008)
(records from a physical therapist do not constitute competent medical opinion in support of causal relation, as physical
therapists are not considered physicians as defined under FECA).
19

The record contains a Form CA-16 signed by the employing establishment official on September 27, 2017. When
the employing establishment properly executes a CA-16 form which authorizes medical treatment as a result of an
employee’s claim for an employment-related injury, the CA-16 form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the action taken on the
claim. The period for which treatment is authorized by CA-16 form is limited to 60 days from the date of issuance,
unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB 608 (2003). The record
is silent as to whether OWCP paid for the cost of appellant’s examination or treatment for the period noted on the
form.

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
wrist de Quervain’s tenosynovitis was causally related to the accepted September 27, 2017
employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 23, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 7, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

